SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

650
CA 11-00301
PRESENT: SCUDDER, P.J., FAHEY, LINDLEY, GREEN, AND GORSKI, JJ.


CITY OF SYRACUSE, PETITIONER-APPELLANT,

                     V                                           ORDER

WILLIAM OSUCHOWSKI, RESPONDENT-RESPONDENT.


JUANITA PEREZ WILLIAMS, CORPORATION COUNSEL, SYRACUSE (NANCY J. LARSON
OF COUNSEL), FOR PETITIONER-APPELLANT.

ZIMMER LAW OFFICE, PLLC, SYRACUSE (KIMBERLY M. ZIMMER OF COUNSEL), FOR
RESPONDENT-RESPONDENT.


     Appeal from an order of the Onondaga County Court (William D.
Walsh, J.), entered April 8, 2010. The order affirmed orders of the
Syracuse City Court (James H. Cecile, J.), entered May 7, 2008 and
October 20, 2008, which, inter alia, granted the petitions in part.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at County Court.




Entered:   June 10, 2011                        Patricia L. Morgan
                                                Clerk of the Court